Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 1-15 of this application is patentably indistinct from claim 1-7 of Application No:15936905. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1 depends on Claim 7 of Application No:15936905.
Claim 2 depends on Claim 5 of Application No:15936905.
Claim 7-9 depends on Claim 1 of Application No:15936905.
Claim 10 depends on Claim 2 of Application No:15936905.
Claim 11 depends on Claim 3 of Application No:15936905.
Claim 12 depends on Claim 4 of Application No:15936905.
Claim 13 depends on Claim 5 of Application No:15936905.
Claim 14 depends on Claim 6 of Application No:15936905.
Claim 15 depends on Claim 7 of Application No:15936905.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 

Allowable Subject Matter
Claim 1-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 1,7,
Sagardoyburu discloses a (Fig. 2) a coated polarization layer (30) including a liquid crystal material (60) and a dichroic pigment [0058], and 5configured to absorb light linearly polarized in a second polarization direction perpendicular to a first polarization direction; an optical sheet (a,b,c,d) configured to reflect light linearly polarized in the first polarization direction and transmit light linearly polarized in the second polarization direction; a front panel (6) disposed between the coated polarization layer (30) and the optical sheet (a,b,c,d)and 10capable of changing a polarization direction of incident light into another polarization direction in accordance with a voltage applied to the front panel [0041], the front panel (6) including a 
Sagardoyburu does not disclose using the method of coating a polarizer, a base material layer  disposed between the coated polarization layer and the third substrate, and is subjected to a process to have an orientation; and 19Docket No. PJDA-17057C1-US an anti-reflective layer disposed on one surface of the third substrate, the one surface facing away from the coated polarization layer, and the anti-reflective layer overlapping with an edge of the third substrate, the coated polarization layer is disposed between the second substrate and the third substrate, the liquid crystal material orients in accordance with the base material layer, the dichroic pigment orients in accordance with the liquid crystal material, and 10the coated polarization layer does not contain iodine.  
Aaltonen discloses using the method of coating a polarizer.
Hiroki et al discloses wherein an anti-reflective layer is disposed on one surface of the third substrate, the one surface facing away from the coated polarization layer. [0266] says the anti reflection layer can be provided as appropriate, therefore can be placed at any location such as what is claimed the antireflective layer is disposed on one surface of the third substrate.

It would not have been obvious to one of ordinary skill in the art to combine all the references to disclose the method of coating a polarizer, a base material layer  disposed between the coated polarization layer and the third substrate, and is subjected to a process to have an orientation; and 19Docket No. PJDA-17057C1-US an anti-reflective layer disposed on one surface of the third substrate, the one surface facing away from the coated polarization layer, and the anti-reflective layer overlapping with an edge of the third substrate, the coated polarization layer is disposed between the second substrate and the third substrate, the liquid crystal material orients in accordance with the base material layer, the dichroic pigment orients in accordance with the liquid crystal material, and 10the coated polarization layer does not contain iodine.  
Claims 2-6 depends on Claim 2, therefore are objected.
Claims 8-15 depends on Claim 7, therefore are objected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCY P CHIEN/Primary Examiner, Art Unit 2871